UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE
COMMISSION,
Plaintiff,
=-V-

AMERINDO INVESTMENT ADVISORS
INC., et al.,

Defendants.

 

UNITED STATES OF AMERICA

ALBERTO WILLIAM VILAR, ef al.,

Defendants.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

! DOCUMENT
ONICALLY FILED ||

f
| |

| |

No. 05-cv-5231 (RJS)

ORDER

No. 05-cr-621 (RJS)

The Court in receipt of the government’s letter, dated December 6, 2019, responding to the

petitions filed pro se by Angelika Jordan and Lauranne Christov and proposing next steps in this

matter. (Doc. No. 844.) In light of the government’s ongoing discussions with Petitioners, IT IS

HEREBY ORDERED THAT any motions to dismiss the Petitions for Substitute Assets shall be

filed by January 21, 2020, any opposition briefs shall be filed by February 20, 2020, and the

government’s reply to any opposition briefs shall be filed by March 5, 2020.

SO ORDERED.

Dated: December 9, 2019
New York, New York

 

(2
LL Eo

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
